IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


FRANK J. CAPOZZI SR.,                     : No. 55 MM 2017
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
LUZERNE COUNTY COURT OF                   :
COMMON PLEAS,                             :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review and Extraordinary Relief” is

DENIED.